Citation Nr: 0516708	
Decision Date: 06/20/05    Archive Date: 06/27/05

DOCKET NO.  00-00 907	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Lincoln, Nebraska


THE ISSUE

Whether there was clear and unmistakable error (CUE) in the 
rating decision of May 1981 which denied service connection 
for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

L. Cryan, Counsel

REMAND


The veteran had active service from June 1941 to September 
1945.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from September 1998 and June 1999 rating decisions by 
the RO.  The September 1998 rating decision found CUE in a 
December 1995 decision with regard to the effective date for 
the award of service connection for hearing loss, and thus 
granted an earlier effective date of June 7, 1991 for the 
grant of service connection for bilateral hearing loss.  In 
the June 1999 rating decision, the RO determined that the 
decision to grant service connection for hearing loss 
effective from June 7, 1991 was not clearly and unmistakably 
erroneous.  

In his September 1999 Notice of Disagreement (NOD), the 
veteran "[did] not agree with decision denying my claim to 
an earlier effective date to service connection for hearing 
loss."  

The veteran testified at a personal hearing before a Hearing 
Officer at the RO in January 2000.  A transcript of his 
testimony had been associated with the claims file.  

In a February 2001 decision, the Board characterized the 
issue on appeal as, "Entitlement to an effective date prior 
to June 7, 1991, for an award of service connection for 
bilateral hearing loss, to include whether the rating 
decision of May 15, 1981, was clearly and mistakenly 
erroneous."  In that decision, the Board determined that the 
May 1981 RO rating decision did not involve CUE, and that the 
criteria for entitlement to an effective date prior to June 
7, 1991, for the grant of service connection for bilateral 
hearing loss had not been met.  

The veteran appealed his case to the United States Court of 
Appeals for Veterans Claims (Court).  In a decision dated in 
July 2003, the Court vacated the Board's February 2001 
decision, and remanded the case to the Board for 
readjudication and the issuance of a new decision.  The Court 
entered judgment in August 2003.

At the outset, the Court essentially found that the veteran's 
appeal had developed into separate issues and that there were 
two separate analyses in the Board's February 2001 decision.  
The first analysis involved CUE in a final May 1981 decision.  
The second analysis involved a direct appeal for an earlier 
effective date from a June 1999 non-final RO decision which 
was on appeal, and which subsumed a September 1998 RO 
decision.  

With regard to the CUE analysis, the Court found that the 
Board had erroneously adjudicated, in the first instance, the 
matter of whether there was CUE in the May 1981 decision 
which denied service connection for hearing loss.  In this 
regard, the Court determined that the Board erred when it 
proceeded to adjudicate the CUE claim in the first instance 
without offering to remand the question to the RO.  As such, 
the Court vacated the Board's February 2001 decision and 
remanded the CUE matter to the Board for adjudication and 
preparation of a new decision.  

With regard to the direct-appeal earlier effective date 
claim, the Court found that the Board erred in its February 
2001 decision by failing to mention or discuss the notice 
requirements in new section 5103(a) or 38 C.F.R. § 3.159 with 
respect to the veteran's direct-appeal earlier effective date 
claim; or to determine whether the notice obligations under 
the VCAA were fulfilled.  As such, the Court's July 2003 
decision vacated the Board's February 2001 decision as to 
that claim and remanded the matter for readjudication.

Thereafter, in October 2003, the Court's judgment was 
appealed by the Secretary of VA to the United States Court of 
Appeals for the Federal Circuit (Federal Circuit).  In May 
2004, the Federal Circuit entered a decision vacating the 
Court's July 2003 decision, and remanding the matters for 
further proceedings consistent with its opinion in Conway v. 
Principi, 353 F. 3d 1369 (Fed. Cir. 2004).  Mandate was 
issued in June 2004.  

The Court then issued another decision in September 2004, 
whereby the Court bifurcated the veteran's appeal into two 
separate issues.  

As to the CUE claim, the Court once again vacated the Board's 
February 2001 decision, and remanded that matter for 
readjudication.  In this regard, the Court once again found 
that the Board should not have proceeded to adjudicate the 
CUE claim in the first instance without offering to remand 
the question to the RO.

As to the severed direct-appeal earlier effective date claim, 
the Court granted, in part, the Secretary's July 9, 2004 
motion for a stay and held that matter in abeyance pending 
further order for the Court.  

In the meantime, the veteran decided to withdraw his appeal 
as to the bifurcated/severed issue for an earlier effective 
date based on a direct challenge to the June 1999 RO 
decision.  As such, the Court issued an October 2004 Order 
granting the veteran's motion to withdraw his direct-appeal 
earlier effective date claim, and dismissing the appeal in 
that regard.  In light of the foregoing, the Board finds that 
the issue of entitlement to an earlier effective date prior 
to June 7, 1991 for the grant of service connection for 
hearing loss (based on the non-final, June 1999 rating 
decision) is no longer in appellate status or before the 
Board at this time.  

As to the CUE claim, the Court, in its September 2004 
decision, vacated the Board's February 2001 decision and 
remanded the matter for readjudication.  However, in light of 
the Court's directive, the Board may not proceed with a 
decision at this time.

When the Board addresses in its decision a question that has 
not been addressed by the RO, it must consider whether the 
veteran has been given adequate notice to respond and, if 
not, whether he has been prejudiced thereby.  Bernard v. 
Brown, 4 Vet. App. 384 (1993).

In this case, as noted by the Court, the veteran has not yet 
been afforded an opportunity to have the RO adjudicate, in 
the first instance, his claim of whether there was CUE in a 
May 1981 RO decision which denied service connection for 
hearing loss.  

With regard to CUE claims, generally, the Board points to the 
Court's three-pronged test for determining when there was CUE 
present in a prior decision.  (1) Either the correct facts, 
as they were known at the time, were not before the 
adjudicator (i.e., more than a simple disagreement as to how 
the facts were weighed or evaluated) or the statutory or 
regulatory provisions extant at the time were incorrectly 
applied; (2) the error must be undebatable and of the sort 
which, had it not been made, would have manifestly changed 
the outcome at the time it was made; and (3) a determination 
that there was CUE must be based on the record and law that 
existed at the time of the prior adjudication in question.  
Russell v. Principi, 3 Vet. App. 310, 313-14 (1992).

Under § 3.105(a), CUE that requires revision of a prior final 
rating action exists only where it appears "undebatably" that 
"[e]ither the correct facts, as they were known at the time, 
were not before the adjudicator or the statutory or 
regulatory provisions extant at the time were incorrectly 
applied."  Russell v. Principi, 3 Vet. App. 310, 313 (1992).  
A determination that there was CUE must be based on the 
record and the law that existed at the time of the prior 
unappealed rating decision.  Russell v. Principi, 3 Vet. App. 
at 314.

In Fugo v. Brown, 6 Vet. App. 40 (1993), the Court refined 
and elaborated on the test set forth in Russell.  In Fugo, 
the Court stated:

CUE is a very specific and rare kind of "error."  It is the 
kind of error, of fact or of law, that when called to the 
attention of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error. . . . If a 
claimant-appellant wishes to reasonably raise CUE there must 
be some degree of specificity as to what the alleged error is 
and, unless it is the kind of error . . . that, if true, 
would be CUE on its face, persuasive reasons must be given as 
to why the result would have been manifestly different but 
for the alleged error.  It must be remembered that there is a 
presumption of validity to otherwise final decisions, and 
that where such decisions are collaterally attacked, and a 
CUE claim is undoubtedly a collateral attack, the presumption 
is even stronger.

Fugo, 6 Vet. App. at 43-44.

Thus, as a threshold matter, a claimant must plead CUE with 
sufficient particularity.

Only if this threshold requirement is met does the Board have 
any obligation to address the merits of the CUE claim.  See 
Phillips v. Brown, 10 Vet. App. 25 (1997) (distinguishing 
denial of CUE due to pleading deficiency and denial of CUE on 
merits); Luallen v. Brown, 8 Vet. App. 92 (1995).

The Court also held in Fugo that allegations that previous 
adjudications had improperly weighed and evaluated the 
evidence can never rise to the stringent definition of clear 
and unmistakable error.  Fugo, 6 Vet. App. at 44.

Additionally, CUE is the kind of error of fact or law that, 
when called to the attention of later reviewers, compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).  A 
disagreement with how the RO evaluated the facts is 
inadequate to raise such a claim.  Luallen v. Brown, 8 Vet. 
App. 92, 95 (1995).

Similarly, broad brush allegations of "failure to follow the 
regulations" or "failure to give due process," or any other 
general, nonspecific claim of error cannot constitute a valid 
claim of clear and unmistakable error.  Id.  In addition, the 
Court has held that the VA's breach of its general duty to 
assist cannot form a basis for a claim of clear and 
unmistakable error.  Caffrey v. Brown, 6 Vet. App. 377, 382 
(1994).

As the Court has pointed out, clear and unmistakable error is 
a specific type of error indicating that the law and 
regulations were incorrectly applied or that VA incorrectly 
considered the facts.  Here, for a claim of clear and 
unmistakable error to be validly raised, the appellant must 
assert with some degree of specificity what the alleged error 
was and why, if the alleged clear and unmistakable error had 
not been made, the result would have been different.  Fugo, 6 
Vet. App. at 44.

That is, he must argue that either the correct facts were not 
considered by the RO or that applicable laws and regulations 
were not correctly applied in connection with a final rating 
decision.  Such a determination must be based on the record 
and the law that existed at the time of the prior decision.  
Eddy v. Brown, 9 Vet. App. 52, 57 (1996).

As noted hereinabove, the veteran in this case believes that 
if the RO had correctly interpreted the regulations as they 
applied to the facts at the time of the May 1981 rating 
decision, the outcome would have been different, resulting in 
a grant of service connection for hearing loss in May 1981.  

Accordingly, the case must be remanded to the RO for the 
following action:

Following completion of any development 
deemed appropriate, the RO must undertake 
to adjudicate the veteran's claim of 
whether there was CUE in the RO's May 1981 
rating decision which denied service 
connection for hearing loss.  If any 
benefit sought on appeal remains denied, 
then the veteran and his representative 
should be provided with notice of the RO 
decision and procedural and appellate 
rights.  

Thereafter, the case should be returned to the Board for the 
purpose of appellate disposition, if in order.  The Board 
intimates no opinion as to the ultimate outcome of this case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


